Title: To George Washington from Moses Hazen, 16 January 1792
From: Hazen, Moses
To: Washington, George



January 16. 1792

To His Excellency the President, the Honorable the Senate, and the Honorable the House of Representatives, Composing the Legislature of the United States of America.
The Memorial of Moses Hazen Esqr., late Brigadier General in the Army of the United States, most Respectfully Sheweth—That your Memorialist did himself the Honour to direct Memorials to the Legislature of America; the former was dated on the

25 October 1791 which Appears to have been read in the House on the 14th November following, and by them Ordered to lay on the table. The latter dated on the 15th December which has not yet been heard of.
Your Memorialist humbly prays that the prayer of his Memorials may be complied with and your Memorialist as in duty bound shall ever pray.

Moses Hazen

